DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/476,101 filed on 07/04/2019. Claims 1-7 are pending in the office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al., (U.S. Pub. 20030006735).
With respect to claims 1, 3, 5: Kawakami discloses an inspection device (‘735, the abstract and par. 2) comprising: 
an input and output device configured to instruct a charging device 5capable of charging a cell to perform constant current charging or constant voltage charging, and 
a controller configured to instruct the charging device to perform constant current charging of the cell, and perform constant voltage charging of 10the cell when a voltage value of the cell acquired from the charging device reaches a preset value (‘735, par. 32 and par. 35, a constant current-constant voltage charging regime in the charging is commenced at a constant current value I0 and after battery voltage reaches a given voltage (i.e., preset value), the charging is performed at a constant voltage), 
wherein the controller is configured to determine presence or absence of a micro-short circuit (i.e., short circuit) in the cell with reference to a peak current value of the cell generated in switching from the constant current charging to the constant 15voltage charging (‘735, par. 32 and par. 35, a constant charging mode at a constant current value I0 is shifted (switched) to a constant voltage charging mode at a constant voltage, fig. 4(1) – 4(3) and also see fig. 12(1) and fig. 12(2), par. 61)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 5 Kawakami et al., (U.S. Pub. 20030006735) in view of Masato (U.S. Pub. 20150061573).
With respect to claim 6-7: Kawakami teaches comprising: 
an input and output device configured to instruct a charging device 5capable of charging a cell to perform constant current charging or constant voltage charging, and acquire a voltage value and a current value of the cell from the charging device (‘735, fig. 3(1), charger, battery, charging current, and fig. 3(2), charging voltage value and charging current value); and 
a controller configured to instruct the charging device to perform constant current charging of the cell, and perform constant voltage charging of 10the cell when a voltage value of the cell acquired from the charging device reaches a preset value (‘735, par. 32 and par. 35, a constant current-constant voltage charging regime in the charging is commenced at a constant current value I0 and after battery voltage reaches a given voltage (i.e., preset value), the charging is performed at a constant voltage), 
wherein the controller is configured to determine presence or absence of a micro-short circuit (i.e., short circuit) in the cell with reference to a peak current value of the cell generated in switching from the constant current charging to the constant 15voltage charging (‘735, par. 32 and par. 35, a constant charging mode at a constant current 
Kawakami does not teach a management device configured to manage a power storage unit 20including m strings connected in parallel, where m is an integer equal to or greater than 2, each of the strings including n power storage modules connected in series, where n is an integer equal to or greater than 1.
Masato teaches a battery storage control unit to manage a storage unit including m strings connected in parallel, where m is an integer equal to or greater than 2, each of the strings including n power storage modules connected in series, where n is an integer equal to or greater than 1 (‘573, fig. 1, battery unit 110 are connected in parallel, par. 36, each of unit including number of cells 111 connected series, see fig. 3, par. 57).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claim invention to combine Masato and Kawakami of using Masato’s power storage unit to modify Kawakami’s battery to have plurality of battery units connected in parallel and each unit have plurality of battery cells connected in series that can be effectively prevented the overcurrent (‘573, fig. 3 and par. 43 and par. 57).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 2 or 4 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the feature in claim 2 and/or claim 4, comprise: wherein a plurality of the charging devices are provided, wherein one of the charging devices is connected to a reference cell, 20and at least another one of the charging devices is connected to an inspection target cell, wherein the controller is configured to instruct the charging devices to perform constant current charging, and perform constant voltage charging when a voltage value of the reference cell reaches a preset value, and  25wherein the controller is configured to calculate a difference between a peak current value of the inspection target cell and a current value of the reference cell, the peak current value of the inspection target cell being 25generated in switching from the constant current charging to the constant voltage charging, and determine that the inspection target cell is a cell with a micro-short circuit when the difference is greater than a threshold value.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851